Citation Nr: 0803251	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-39 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, to include residuals 
of an anterior cruciate ligament (ACL) tear, currently 
evaluated as 30 percent disabling.

2.  Entitlement to direct service connection for a low back 
condition, to include herniated-fragmented disc L5-S1 with 
residual foot drop.

3.  Entitlement to service connection for a low back 
condition, claimed as secondary to the service-connected left 
knee disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to December 
1958 and from April 1959 to May 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural history

The knee claim

In a rating decision dated November 22, 1963, service 
connection was granted for internal derangement of the left 
knee.  A 10 percent disability rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The veteran filed a claim for an increased rating for his 
service-connected left knee disability in August 2005.  At 
that time, the left knee disability was rated 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In 
a June 2006 rating decision, the RO granted an increased 
disability rating, 20 percent, under Diagnostic Code 5262.  
The veteran disagreed and submitted a timely appeal.  

In a November 2006 rating decision, the RO granted a separate 
10 percent disability rating under Diagnostic Code 5257.  The 
veteran has continued to disagree with the assigned combined 
disability rating of 30 percent.

The back claim(s)

In May 2001, the veteran filed a claim for direct service 
connection for a low back disability.  That claim was denied 
in an unappealed March 2003 rating decision.  

The veteran filed a claim for secondary service connection 
for a back disability in August 2005.  Specifically, in the 
August 2005 claim, the veteran's representative stated the 
issue as the veteran's "service connected knee condition, . 
. .  affecting his back."  In a September 2005 statement, 
the veteran contended that his left knee caused him to fall 
and injure his back.  

The veteran's claim was denied in the June 2006 RO rating 
decision.  In a July 2006 notice of disagreement (NOD), the 
veteran stated that his claim was "secondary," and that 
"the reason my back is the way it is is because of my leg."  
In a July 13, 2006 statement, the veteran's representative 
characterized the veteran's disagreement with the "denial of 
entitlement to service connection for herniated, fragmented 
disc at L5-S1 with radiculopathy as secondary to service 
connected left knee condition."  In the veteran's July 17, 
2006 VA Form 9 and December 2006 VA Form 9, the veteran 
characterized his claim as a secondary service connection 
claim.

Despite the veteran's continuous characterization of his 
claim as a secondary service connection claim, the RO has 
adjudicated the veteran's August 2005 claim as a direct 
service connection claim; the RO ultimately denied the claim 
because there was no new and material evidence submitted in 
support of the claim.  

For the reasons stated above, the Board has included the 
issue of secondary service connection for the veteran's back 
condition is the issue presented in this claim.  
As is discussed below, the issue of direct service connection 
was never in contention and will be dismissed.  

The issue of entitlement to service connection for a low back 
condition, claimed as secondary to the service-connected left 
knee disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Hearing

In October 2007 the veteran and his representative presented 
evidence and testimony at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Issues not on appeal

The veteran's August 2005 claim included a claim for a total 
disability rating based on individual unemployability (TDIU).  
That claim was denied in the June 2006 rating decision.  The 
veteran did not disagree with that aspect of the June 2006 
rating decision.  See the July 13, 2006 notice of 
disagreement.  That matter is therefore not in appellate 
status and will be discussed no further herein.   
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]. 

In March 2007, the veteran submitted a claim of entitlement 
to special monthly compensation based on aid and 
attendance/housebound status, which was denied in a July 2007 
RO rating decision.  There is no NOD of record.  Thus, the 
issue is not in appellate status and will be discussed no 
further herein.  



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of daily instability, with x-ray evidence of 
minimal osteoarthritic changes in the patellofemoral joint.

2.  There is no controversy regarding the issue of 
entitlement to direct service connection for a low back 
condition, to include a herniated-fragmented disc L5-S1 with 
residual foot drop.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 30 
percent for the service-connected left knee disability under 
Diagnostic Code 5257 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

2.  The criteria for a separate 10 percent disability rating 
for arthritis of the left knee under Diagnostic Code 5003 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007); Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).

3.  There is no issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for direct service connection for a low back condition to 
include a herniated-fragmented disc L5-S1 with residual foot 
drop.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2007).




	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, to include residuals 
of an ACL tear, currently evaluated as 
30 percent disabling.

The veteran essentially contends that his service-connected 
left knee disability is worse than is recognized by VA.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in a letter dated August 
2005.  He was specifically informed that to establish an 
increased disability rating, the evidence must show that his 
service-connected left knee condition has increased in 
severity.  The letter informed the veteran of the typical 
kinds of evidence that could be used to support the claim, 
such as medical records, a statement from his doctor, his 
statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was also informed that VA would provide a medical 
examination if it was deemed necessary to substantiate her 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as she provided sufficient information to allow VA to 
obtain them.

The VCAA letter told the veteran that if he had any 
additional information or evidence to send it to VA or 
tell them about it.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2) and (3) are not in dispute as 
the veteran is already service-connected for his left knee 
disability.  With respect to the left knee disability, as 
explained above the veteran has been furnished ample notice 
as to element (4), degree of disability.  With respect to 
element (5), effective date, to board is confident that prior 
to implementing it grant of an increased rating the agency of 
original jurisdiction will provide appropriate notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, VA treatment records, 
private medical records and Social Security Administration 
records.  The Board notes that in a June 2007 note of 
contact, the veteran described VA records from VA Medical 
Center Columbia that were relevant to his claim.  The Board 
observes that those records were obtained.  In addition, the 
veteran has been accorded several VA medical examinations, 
the most recent occurring in March 2007.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and argument in support of 
his claim in an October 2007 video conference hearing before 
the undersigned VLJ.  Moreover, the veteran's representative 
has submitted several statements in support of the veteran's 
claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).
Specific schedular criteria 

(i.)  Instability

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

Although the words "slight", "moderate" and severe are not 
defined in VA regulations, "slight" is generally defined as 
"small in size, degree, or amount"; "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."; and "severe" is defined as "extremely intense."  
See Webster's New World Dictionary, Third College Edition 
(1988), pages 1038, 871, and 1071 respectively.

(ii.)  Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint is rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint.  See 38 C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

Analysis

The veteran seeks entitlement to an increased rating for his 
service-connected left knee disability, which is currently 
each evaluated as 10 percent disabling under Diagnostic Code 
5257 [knee, other impairment of] and 20 percent disabling 
under Diagnostic Code 5262 [ Tibia and fibula, impairment 
of].  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board observes at this juncture that the veteran's left 
knee disability has been rated by the RO under several 
different diagnostic codes over the years, including 
Diagnostic Code 5257 as well as Diagnostic Codes 5260 and 
5262.


As indicated above, Diagnostic Code 5262 is appropriate when 
there is evidence of nonunion or malunion of the tibia or 
fibula.  In this case, there is no medical evidence of record 
indicating nonunion or malunion of the tibia or fibula.  
The Board finds that Diagnostic Code 5262 is inappropriate in 
this case.
The medical evidence of record indicates that the veteran 
complains of daily instability.  Accordingly, the Board finds 
that use of Diagnostic Codes 5257 is appropriate, and the 
knee disability will be rated under that code, rather than 
separately under Diagnostic Codes 5257 and 5262.

There is x-ray evidence of minimal osteoarthritic changes in 
the patellofemoral joint.  The Board, as explained below, 
will separately rate the arthritis.  

Schedular rating

The veteran testified that his left knee gives way daily 
without warning.  See the October 2007 hearing transcript, 
page 4.  A June 2006 physical examination report from Dr. 
M.Q. prescribes a knee brace for the veteran's left knee.  
Dr. M.Q. also characterized the veteran's left knee as having 
"a lot of laxity" and further noted that the veteran 
reported falling when his left knee gave way despite using a 
cane.  

In sum, the evidence of record supports a conclusion that the 
veteran's knee disability is "severe" under the criteria 
stated in Diagnostic Code 5257.
A 30 percent disability rating is appropriate in this case.  
A 30 percent disability rating is the highest schedular 
rating available under Diagnostic Code 5257.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 
225 (1993).

More specifically, a veteran who has arthritis and 
instability of the knee may be rated separately, provided 
that any separate rating must be based upon additional 
disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Board observes that the most recent x-ray evidence, in 
June 2006, indicates that there were "minimal" 
osteoarthritic changes in the left patellofemoral joint.  
The veteran's left knee range of motion was described in the 
June 2006 VA examination as being "0-to-90 degrees actively, 
passively, and repetitively".  
Thus, the veteran's ranges of motion are noncompensable under 
Diagnostic Codes 5260 and 5261.  

In short, a separate 10 percent disability rating may be 
assigned under Diagnostic Code 5003 based on x-ray evidence 
of osteoarthritis of the veteran's left knee.  This is in 
addition to the 30 percent disability rating granted above 
under Diagnostic Code 5257.



DeLuca considerations

The Board has also considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  

Although under certain circumstances additional disability 
could be awarded under the provisions of 38 C.F.R. §§ 4.40 
and 4.45, those circumstances are not present in this case.  

With respect to Diagnostic Code 5257, in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available, as here, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  Moreover, the 
Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

With respect to Diagnostic Code 5003, DeLuca factors 
potentially apply.  However, the medical evidence,  in 
particular the report of the June 2006 VA examination, 
indicted that factors such as fatigability, weakness and the 
like were not present.  The June 2006 VA examiner 
specifically noted "no signs of fatigability with repeat 
motion.  Concerning incoordination, there is instability 
present.  However, there is no evidence that such instability 
is due to pain.  This symptom is specifically compensated by 
the 30 percent now assigned under Diagnostic Code 5257.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

The veteran's claim for an increased disability rating was 
filed on August 9, 2005.  The disability rating during the 
period August 9, 2005 to the present time for the veteran's 
left knee was 30 percent.  

For the year prior to August 9, 2005, a 10 percent rating was 
assigned.  The medical evidence of record most relevant to 
the time period under consideration is a February 2003 VA 
examination which states that the veteran then reported he 
used a cane on occasion and that he could walk for 20-25 
minutes before having to rest his knee.  The examiner also 
noted that the veteran was "able to squat when he dropped 
some things on the floor and squatted down to pick them up 
without any pain in the knees or hips."  Importantly, the 
examiner did not report that the veteran contended that his 
left knee gave way to any degree.

The Board finds that the medical evidence does not meet the 
criteria for a moderate or severe knee condition under 
Diagnostic Code 5257 for the one year period preceding the 
claim in August 2005.  Indeed, the veteran did not submit any 
evidence to support a finding that his knee condition was 
worse in the year preceding the date of his claim.  The 
increased disability appears to have been initially 
identified medically in June 2006.

Thus, the Board declines to assign a higher disability rating 
under Diagnostic Code 5257 earlier than August 9, 2005, the 
date the veteran's increased rating claim was received by the 
RO.



Extraschedular consideration

The Board will consider the question of whether an 
extraschedular rating is appropriate regarding the veteran's 
claim for increased rating for his service-connected left 
knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required any hospitalization for his left knee 
disability.  The veteran has been unable to work since about 
2001, when he injured his back.  There is no evidence that 
the veteran is occupationally impaired by the service-
connected left knee disability beyond the level contemplated 
in the assigned combined 40 percent disability rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is a recognition that industrial 
capabilities are impaired].  
There is also no evidence of any exceptional or unusual 
clinical manifestation.

For these reasons, the Board has determined that referral of 
the veteran's service-connected left knee disability for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

For reasons and bases expressed above, the Board concludes 
that a separate 20 and 10 percent ratings assigned for the 
veteran's service-connected left knee disability under 
Diagnostic Codes 5257 and 5262 are inappropriate because the 
evidence does not indicate a malunion or nonunion of the 
veteran's femorotibial joint.  
The Board further concludes that a 30 percent disability 
under Diagnostic Code 5257 is appropriate.  In addition, the 
Board finds that an additional 10 percent disability rating 
is appropriate under Diagnostic Code 5003 based on x-ray 
evidence of left knee osteoarthritis. 

The benefit sought on appeal, entitlement to an increased 
disability rating for the service-connected left knee 
disability, is granted to that extent.

Additional comment

The Board notes in passing that the "amputation rule" 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed.  See 38 
C.F.R. § 4.68 (2007).  Amputation of the leg, permitting 
prosthesis, warrants a 40 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5165 (2007).  Thus, the current 
combined 40 percent disability rating for the veteran's left 
knee is the maximum allowed under the Rating Schedule.

2.  Entitlement to direct service connection for a low back 
condition, to include herniated-fragmented disc L5-S1 with 
residual foot drop.

As noted in the Introduction, the veteran submitted a claim 
in May 2001 for entitlement to service connection for "a 
herniated disc at L4-5 with discectomy, chronic lumbar 
syndrome and residual foot drop."  The RO denied the claim 
in a March 2003 unappealed rating decision.  

In the August 2005 claim, the veteran's representative stated 
the issue as the veteran's "service connected knee 
condition, affecting his back."  In a September 2005 
statement, the veteran contended that his left knee caused 
him to fall and injure his back.  In a July 2006 notice of 
disagreement (NOD), the veteran stated that his claim was 
"secondary," and that "the reason my back is the way it is 
is because of my leg."  In a July 13, 2006, statement, the 
veteran's representative characterized the veteran's 
disagreement with the "denial of entitlement to service 
connection for herniated, fragmented disc at L5-S1 with 
radiculopathy as secondary to service connected left knee 
condition."  In the veteran's July 17, 2006, VA Form 9 and 
December 2006 VA Form 9, the veteran characterized his claim 
as a secondary service connection claim.  Finally, the 
veteran testified that he was seeking his claim for service 
connection for a back condition on a secondary basis.  See, 
for example, the October 2007 hearing transcript, at pages 5 
and 6. 

Despite the veteran's continuous characterization of his 
claim as a secondary service connection claim, the RO has 
adjudicated the veteran's back claim as a direct service 
connection claim, ultimately denying the claim because there 
was no new and material evidence submitted in support of the 
claim.  The RO thus adjudicated a claim that was never in 
contention.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  With respect to a 
direct service connection claim concerning the back 
disability, a "case or controversy" does not currently exist.  
See Shoen v. Brown, 
6 Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 
3 Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to this issue 
and, therefore, the issue of the veteran's entitlement to 
service connection on a direct basis be dismissed.

The matter of the veteran's entitlement to service connection 
for the low back disability on a secondary basis, which he 
clearly intends to pursue, will be addressed in the remand 
which follows.


ORDER

Entitlement to an evaluation of 30 percent for the veteran's 
service-connected left knee disability under Diagnostic Code 
5257 is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the right knee under Diagnostic Code 5003 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to direct service connection for a low back 
condition to include a herniated-fragmented disc L5-S1 with 
residual foot drop, is dismissed.


REMAND

3.  Entitlement to service connection for a low back 
condition, claimed as secondary to the service-connected left 
knee disability.

Reasons for remand

As discussed above, the veteran has claimed that his back 
condition was due to his service-connected left knee 
disability.  The RO has in essence adjudicated the matter of 
direct service connection, which was never the veteran' 
contention.  
The veteran's July 2006 NOD as to that issue has not been 
addressed in a statement of the case (SOC).  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
The Board must remand the case for proper adjudication.  

The Board also notes that the veteran has not received proper 
notice of the elements of a secondary service connection 
claim, nor has he received notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), described n the Board's 
discussion of the VCAA, above.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA shall provide the veteran with 
corrective notice required by 38 U.S.C.A. 
§ 5103A and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After completion of any evidentiary 
and procedural development deemed 
necessary, VBA should adjudicate the 
veteran's claim of entitlement to service 
connection for a low back condition 
claimed as secondary to the service-
connected left knee disability.  If the 
claim is denied, VBA should provide the 
veteran and his representative with a 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


